EXAMINER’S AMENDMENT
The Patent Trial and Appeal Board affirmed the rejections against claims 7-10, 12-16, 18, 21-23, and 27-32 but reversed all rejections against independent claim 33. Accordingly, claims 7-10, 12-16, 18, 21-23, and 27-32 are cancelled by the examiner in accordance with MPEP § 1214.06 and the application is in condition for allowance with independent claim 33 upon the board reversal. Prosecution is otherwise closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.A.K/Examiner, Art Unit 3711                                                                                      8/25/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711